Citation Nr: 0811219	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  06-04 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to disability compensation under 38 U.S.C.A. 
§ 1151 (West 2002) due to treatment at the Department of 
Veterans Affairs (VA) Medical Center (VAMC) for post-surgical 
total left knee replacement.  

3.  Entitlement to an initial disability evaluation in excess 
of 30 percent for service-connected post-traumatic stress 
disorder with depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from May 1943 
to October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of certain rating decisions of the 
Department of Veterans Affairs (VA), Phoenix, Arizona, 
Regional Office (RO).  An August 2005 rating decision, in 
pertinent part, granted service connection for post-traumatic 
stress disorder with depression and assigned a 30 percent 
disability evaluation, effective from February 25, 2005.  A 
September 2006 rating decision denied the claims of 
entitlement to service connection for tinnitus and 
entitlement to disability compensation under 38 U.S.C.A. 
§ 1151 due to treatment for post-surgical total left knee 
replacement.  The veteran perfected an appeal as to the 
disability assigned for post-traumatic stress disorder and 
the foregoing denials of compensation benefits.  

In January 2008, the veteran testified at a travel Board 
hearing at the Phoenix, Arizona, RO before the undersigned 
Veterans' Law Judge.  The veteran submitted additional 
medical evidence at the hearing, waiving the initial review 
of the evidence by the RO.  The transcript of that hearing 
and the evidence submitted has been associated with the 
claims file, and the case is now ready for appellate review.  

In March 2008, pursuant to the provisions of 38 U.S.C.A. 
§ 7101 (West 2002) and 38 C.F.R. § 20.900(c) (2007), the 
Board granted the motion of the veteran to advance his claim 
on the Board's docket.  


FINDINGS OF FACT

1.  Tinnitus was not shown in service, nor did current 
tinnitus result from disease or injury of service origin.

2. The preponderance of the competent medical evidence is 
against a finding that the veteran has additional left knee 
disability that resulted from carelessness, negligence, lack 
of proper skill, error in judgment, or some other incident or 
fault on the part of the VA in the performance a total left 
knee replacement, nor as the result of an event that was not 
reasonably foreseeable.

3.  Since filing his claim for service connection, the 
veteran's post-traumatic stress disorder has been manifested 
by recurrent nightmares and intrusive memories of the 
traumatic incidents in service, depression, intense anger, 
irritability, hypervigilance, significant long term memory 
problems, and an inability to socialize or work directly with 
others, particularly due to irritability and depression.  
Reduced reliability and productivity; suicidal ideation, 
obsessional rituals, illogical, obscure, or irrelevant 
speech, near-continuous panic or depression, spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty adapting to stressful situations, and/or an 
inability to establish and maintain effective relationships 
are not shown.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 
for a left knee disability are not met.  38 U.S.C.A. §§ 1151, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.358 
(2007).

3.  Since the filing of the claim of service connection, the 
criteria for a disability rating of 50 percent, but no more, 
for post-traumatic stress disorder with depression have been 
met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.125-4.130, Diagnostic 
Codes 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant both pre- and post-initial-
adjudication notice by letters dated in May 2005, February 
2006, March 2006, and July 2006.  The notification 
substantially complied with all the requirements of Dingess 
v. Nicholson, as well as with the requirements set out in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

Given that the foregoing notice came prior to the initial 
adjudication, the timing of the notice did comply with the 
requirement that the notice must precede the adjudication.  
Even if there was a procedural defect with respect to any 
element of the required pre-adjudication notice, it has been 
cured in the subsequent notice without prejudice to the 
veteran because the veteran's claim was subsequently 
readjudicated by the RO (see the May 2007 supplemental 
statement of the case), and because he had a meaningful 
opportunity to participate effectively in the processing of 
the claims.  That is, he had the opportunity to submit 
additional argument and evidence.  See for example the 
additional statements submitted by the veteran in December 
2007 as well as his testimony provided at the January 2008 
Board hearing.  

Neither of the notice letters, however, discussed the 
criteria for increased ratings for post-traumatic stress 
disorder, at issue, thus, the duty to notify has not been 
satisfied with respect to VA's duty to notify him of the 
information and evidence necessary to substantiate that 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or 
(3) that a benefit could not have been awarded as a matter of 
law.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  

In this case, the Board finds that any content-related notice 
errors did not affect the essential fairness of the 
adjudication.  Specifically, the Board notes that the veteran 
and his representative have demonstrated actual knowledge as 
to what would be needed for the successful outcome of each of 
his claims, including his claim for an increased disability 
rating for post-traumatic stress disorder.  With respect to 
that increased rating claim, the veteran and his 
representative have clearly demonstrated such knowledge in 
the very detailed testimony presented to the Board at the 
hearing in January 2008 in which the veteran and his 
representative expressed the belief that they had adequately 
portrayed their contentions.  Throughout the appeal, in fact, 
the veteran painstakingly set forth in great detail evidence 
and arguments evincing the specific understanding of the law 
of the case, including the schedular criteria for the 
disability at issue.  Thus, the actual knowledge demonstrated 
by the veteran, and the subsequent opportunity to develop the 
case that was provided during the appeal period rendered any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial.  Id.   

VA has obtained the service medical records, VA and private 
post-service medical records, assisted the veteran in 
obtaining evidence, and afforded the veteran the opportunity 
to give testimony before the Board and pertinent medical 
examinations for the purpose of evaluating the severity of 
his service-connected post-traumatic stress disorder, and 
determining the etiology of the tinnitus and left knee 
disabilities at issue.  

All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file.  VA does not have the resources, and is under no 
duty to perform a fishing expedition for putative evidence 
based upon unsupported allegations.  VA has substantially 
complied with the notice and assistance requirements and the 
veteran is not prejudiced by a decision on the claims at this 
time.

Service Connection for Tinnitus

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

In order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The veteran contends that his current tinnitus is related to 
the acoustic trauma he experienced while serving in combat in 
the South Pacific during World War II.  He has specifically 
mentioned the acoustic trauma experienced from battle ship 
guns firing, and the mortar shells landing very close to him 
during combat at Guadal Canal and in the Philippines.  

The veteran's service medical records do not show complaints, 
treatment, or diagnosis of tinnitus in service.  The veteran 
denied tinnitus at VA audio examinations in November 2000 and 
October 2002.  The initial post-service documentation of 
tinnitus is contained in the report of an April 2006 VA 
audiology examination.  In the report of the VA examination, 
the veteran reported a history of noise exposure in the 
military, and post-service noise exposure including working 
in a woodworking shop and as a limousine driver.  Following 
the examination which included a review of the veteran's 
claims file, the VA audiologist concluded that due to the 
fact that the veteran's reported tinnitus history was in 
direct contradiction to his previous denials of tinnitus in 
2000 and 2002, it was unlikely that tinnitus was incurred in 
service.  A subsequent VA audiology examination was conducted 
in March 2007 that also included a review of the veteran's 
claims folder.  Following the examination of the veteran, the 
VA examiner concluded that there was no new evidence to 
contradict the prior opinion that it was unlikely that the 
veteran's tinnitus had its origin in service.  

Notwithstanding the lack of evidence of tinnitus during 
service, service connection may still be granted if all of 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman, 3 Vet. 
App. at 505.  The question then is whether the evidence is at 
least in equipoise as to the question of whether the veteran 
has tinnitus that is related to service.  

The veteran believes that his tinnitus is the result of noise 
exposure in service.  He argues that he denied tinnitus 
during the 2000 and 2002 VA examinations because he did not 
know what the word meant.  With respect to any medical 
conjectures that could be made on his part, however, the 
veteran has not been shown to possess the medical background 
required to provide such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay opinions regarding the diagnosis 
or etiology of a disease, particularly in the absence of any 
supporting medical authority, serves no constructive purpose 
and need not be considered.  Hyder v. Derwinski, 1 Vet. 
App. 221, 225 (1991).  

There are no opinions supportive of the veteran's claim from 
anyone with the medical background required to provide such 
an opinion.  In an April 2007 private audiology report, 
however, the examiner did note the veteran's complaints of 
bothersome tinnitus as well as "[the veteran's] reports of 
excessive noise exposure in World War II causing his hearing 
loss and tinnitus."  Even if the examiner had attributed the 
veteran's tinnitus to service (which she did not), it would 
have little probative value, if any.  A medical opinion based 
solely on a history reported by the claimant is of no 
probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described].  In this case, the private audiologist who 
examined the veteran in April 2007 simply noted the history 
and opinion offered by the veteran.  Neither this examination 
report nor any other medical record went further and offered 
an independent medical opinion that related tinnitus to 
service.

On the other hand, the medical evidence against the veteran's 
claim consists of the report of the VA audiologist examiner 
who examined the veteran in April 2006 and March 2007 for the 
purpose of making a determination as to etiology.  Based upon 
a review of the veteran's claims file, including service 
medical records and an interview of the veteran, the examiner 
unequivocally concluded that the veteran's tinnitus was not 
associated with military service.  Taken in conjunction with 
an overview of the claims folder which demonstrates the 
paucity of evidence of tinnitus between 1945 and 2006, the 
evidence against the veteran's claim becomes overwhelming.  
Regardless of whether the veteran knew what the term 
"tinnitus" meant when he denied its existence in 2000 and 
2002, the medical evidence as a whole demonstrates that 
tinnitus was not diagnosed until over 60 years after service.  
The preponderance of the evidence stands against the 
proposition that the veteran's tinnitus was related to 
service; there is no doubt to be resolved; and service 
connection for tinnitus is not warranted.

1151 Claim

Pertinent law and regulations provide that when a veteran 
suffers additional disability or death as the result of 
training, hospital care, medical or surgical treatment, or an 
examination by VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected. See 38 U.S.C.A. § 1151; 38 C.F.R. § 
3.361.

For 38 U.S.C.A. § 1151 claims filed on or after October 1, 
1997, as in this case, the veteran must show that the VA 
treatment in question resulted in additional disability and 
that the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151.  In 
determining whether additional disability exists, VA compares 
the veteran's physical condition immediately prior to the 
surgery upon which the claim for benefits is based with the 
physical condition after the surgery.  38 C.F.R. § 3.361(b).

The veteran contends that his left knee replacement done by 
the VA Medical Center (VAMC) in April 2005 was put in 
crookedly and will have to be redone.  He argues that his 
left knee is painful if it twists a certain way because the 
left knee prosthesis was improperly situated.  He believes 
that he is entitlement to compensation for that additional 
disability under 38 U.S.C.A. § 1151 on that basis.  

VAMC medical records document that the veteran underwent a 
left total knee arthroplasty on April 4, 2005 with a pre-
operative and post-operative diagnosis of left knee 
degenerative joint disease.  In January 2006, it was noted 
that a left knee slight lateral patella tilt should be 
watched for wear in the future.  On March 7, 2006, the 
veteran reported that he was feeling well with no pain in the 
left knee.  The veteran was advised that x-rays of the right 
and left knees should be done in one year and that his left 
knee patella tilt should be watched yearly or as needed.  On 
August 28, 2006, the veteran was again advised that he had a 
tilted patella lateral, but since it had no pain it should 
just be watched.  

In April 2007, the veteran underwent a VA specialty 
orthopedic examination by a Board Certified orthopedic 
specialist for the purpose of determining whether he had 
additional left knee disability as a result of the April 2005 
left knee replacement.  In the report of the examination, it 
was noted the veteran had reported using a cane in August 
2006 on his own because "Dr. Schwartz" had told him  there 
was a problem with the left knee that needed to be followed.  
The veteran related that his left knee hurts once or twice a 
month if he twists it.  The veteran was reported to use a 
cane on the right and ambulated with some limp on the left.  
There was trace laxity of the anterior collateral ligament 
(ACL).  Occasional, not constant, patellofemoral rubbing was 
noted on extension, without complaint of knee pain.  There 
was slight plus chronic post total knee arthroplasty (TKA) 
swelling of the left knee.  There was slight complaint of 
pain at terminal flexion of the left knee.  The diagnosis was 
"TKA with minor lateral condition of patella."  It was the 
opinion of the VA orthopedic specialist that the veteran did 
not sustain any additional left knee impairment with respect 
to the stated lateral patellar tilt.  

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, these factors 
must be shown:  (1) Disability/additional disability; (2) 
that VA hospitalization, treatment, surgery, examination, or 
training was the cause of such disability; and (3) that there 
was an element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or that the 
disability resulted from an event not reasonably foreseeable.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Although the veteran has asserted that he has additional left 
knee disability as a result of an improper placement of the 
left knee prosthesis by VAMC in April 2005, nothing on file 
shows that the veteran has the requisite knowledge, skill, 
experience, training, or education to render a medical 
opinion.  See Espiritu, 2 Vet. App. at 494.  Consequently, 
his contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).  

There are, in fact, no statements in the record in the 
category of medical authority supporting the veteran's claim.  

On the other hand, the medical evidence against the veteran's 
claim is the April 2007 medical opinion of the Board 
Certified VA orthopedic specialist.  This medical evidence 
standing against the veteran's claim was offered following 
examination that was conducted for the expressed purpose of 
determining whether the veteran's left knee pathology of 
lateral patellar tilt represented additional disability for 
purposes of obtaining VA benefits.  This opinion is deemed by 
the Board to be of high probative value.  It was based upon 
review of the medical record, examinations of the veteran, 
and included reasons and bases for the conclusions reached.  

In view of the foregoing, the Board must find that 
preponderance of the competent medical evidence is against a 
finding that the veteran's current left knee pathology 
represents additional disability that was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or some other incident or fault on the part of the 
VA, nor as the result of an event that was not reasonably 
foreseeable.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert, 
supra; see also Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  Therefore, the award of entitlement to compensation 
under 38 U.S.C.A. § 1151 is not warranted.  

Increased Rating for Post-traumatic Stress Disorder Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R., Part 4.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved as in 
this case, is an original claim as opposed to a new claim for 
increase.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
In such cases, separate ratings may be assigned for separate 
periods based on the facts found, a practice known as 
"staged" ratings.

The veteran was separated from service in October 1945.  He 
filed an initial claim for service connection for post-
traumatic stress disorder in February 2005.  Service 
connection for post-traumatic stress disorder with depression 
was granted in an August 2005 rating decision and evaluated 
as 30 percent disabling, effective from the date of claim, 
February 25, 2005.  

It is important to note that in the context of the veteran's 
ongoing treatment since 2005, not only has the diagnosis of 
post-traumatic stress disorder been consistently made, but 
the diagnosis of depression has also been made on several 
occasions.  In fact, service connection is in effect for 
post-traumatic stress disorder with depression.  No 
distinction has been made, however, between the pathology 
associated with each of these two diagnoses.  In such cases, 
no such distinction can be made in their evaluation nor, 
conversely, can they be rated separately.  For the purpose of 
brevity, however, the Board will generally  refer to the 
veteran's service-connected psychiatric disorder in this 
decision as post-traumatic stress disorder.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

As noted, the veteran's service-connected post-traumatic 
stress disorder with depression has been evaluated as 30 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  For a 30 percent rating under this criteria, the 
evidence must show occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 

A 50 percent disability rating is for assignment for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is for assignment for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is for assignment for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name.

The veteran contends that his post-traumatic stress disorder 
warrants a disability evaluation greater than 30 percent and 
argues that the evidence demonstrates an increasing level of 
severity since he filed his claim for service connection in 
February 2005.  

The pertinent evidence in this case consists of VA 
Compensation and Pension psychiatric examinations dated in 
June 2005 and January 2007; VA mental health outpatient 
treatment records documenting the veteran's regular 
attendance of post-traumatic stress disorder group and 
individual therapy sessions between September 2005 and 
December 2007; a December 2007 summary style examination 
report offered by the veteran's treating psychologist, 
K.F.S., Ph. D.; and written and oral statements submitted by 
the veteran in the course of the appeal and during the April 
2006 RO hearing and January 2008 Board hearing.  

In this analysis, it is first noted that in the June 2005 and 
January 2007 VA examinations, the veteran was shown to have 
presented with Global Assessment of Functioning (GAF) scores 
of 55 in each examination.  VA mental health outpatient 
treatment records reflect GAF scores as low as 50 in March 
2006, and as high as 60 in June and September 2006.  The GAF 
assigned by the veteran's treating psychologist in the 
December 2007 summary examination report was 51.  

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  A GAF of 51 to 60 is defined as 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  See 38 C.F.R. 
§ 4.130 [incorporating by reference VA's adoption of the 
American Psychiatric Association: DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for 
rating purposes].

Although the Board has taken the foregoing GAF scores fully 
into consideration in this decision, they are not 
conclusively dispositive as to the veteran's level of 
impairment.  They are merely parts of a whole body of 
evidence that must be and has been considered in arriving at 
a decision.  Notwithstanding, as detailed below, VA 
examination and outpatient treatment records appear to 
reflect in the veteran behavior that more nearly approaches 
the 51 GAF score found in the outpatient summary report 
enumerated above rather than the GAF scores of 55 to 60 found 
upon VA examinations and during outpatient treatment.  

Based upon the evidence as a whole, including the foregoing 
GAF scores, the Board finds that the veteran's disability 
picture from post-traumatic stress disorder most nearly 
approximates the criteria for a 50 percent rating.  In that 
regard, the December 2007 VA examination summary report 
presents the most thorough and profound description of the 
veteran's post-traumatic stress disorder, particularly given 
the fact that it was offered by the veteran's treating 
psychologist.  As such, it offers an assessment by a mental 
health professional with an ongoing knowledge of the 
veteran's history since the grant of service connection for 
the disorder at issue.  In the discussion below, however, 
other medical evidence will be referenced for purposes of 
adding continuity to this analysis.  

The December 2007 examination report reflects that the 
veteran presented dressed in a shirt that was worn and thread 
bare on the collar.  Although he was described as pleasant 
and was said to engage well, it was noted that he was also a 
bit preoccupied with recent changes that he had in his 
attention and concentration that he termed as memory 
problems.  Although the veteran was able to recall all the 
places that he served and where he worked after the war, he 
had some difficulty with the actual dates of significant life 
events.  His mood was described as mildly distressed with 
some anxiety about the appeal process.  The veteran's 
treating psychologist noted that the veteran does not 
elaborate much on his symptoms and uses language that tends 
to minimize his experience.  Significantly, it was clear to 
the examiner that the veteran had much more intense and 
frequent symptoms than he spontaneously complains about.  It 
is particularly on that basis, with the benefit of the doubt 
being resolved in favor of the veteran, that the higher 
evaluation of 50 percent is warranted in this case.  

Specifically, on objective examination in June 2005 and 
January 2007, as well as in December 2007, although the 
veteran's was described as dysphoric, his range of affect was 
noted to be broad.  In the earlier examinations, he was 
described as preoccupied when describing his combat 
experiences during World War II, and in the latter, he was 
preoccupied with his "memory problems."  Although 
ostensibly opposite in terms of mood, for rating purposes, 
these behavior patterns can equate to a flattened affect.  In 
these examination reports as well as in the group therapy 
treatment records the veteran expressly stated that he has 
experienced panic attacks when he has intrusive thoughts 
about the war, and that this happens about three time a week.  
This symptomatology directly meets the criteria of panic 
attacks more than once a week.  As detailed in the December 
2007 summary examination report, but also noted in the 2002 
and 2005 VA examination reports, the veteran has experienced 
increasing problems with his memory, particularly his remote 
memory, which was described as "remote and vague" in 2006.  
Although his short-term memory has not been described as 
being impaired, for purposes of analysis, this symptomatology 
as a whole equates to impairment in short-and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks).  In the context of the January 
2007 VA examination, it was noted that the veteran had 
irritability manifested by occasional outbursts of a verbal 
nature, avoidance behavior, and some hypervigilant behavior.  
In an industrial setting, such factors would equate to 
difficulty in understanding complex commands.  The veteran's 
well-documented history of outbursts of anger and hatred 
toward Japanese, his frequent nightmares, and at least one 
flashback in which he imagined a Japanese man who he saw 
working in a Chinese restaurant as wearing a helmet and 
strafing everyone with a machine gun would certainly be 
indicative of impaired judgment.  Regarding disturbances of 
motivation and mood, it is again noteworthy that examiners 
have described him as irritable, manifested by occasional 
verbal outbursts, while the veteran himself has stated that 
he almost never goes out of the house unless he has to.  
Finally, the foregoing examination reports and the three year 
record of outpatient treatment provides ample documentation 
of the difficulty that the veteran has had establishing and 
maintaining effective work and social relationships because 
of his post-traumatic stress disorder.  

Significantly, the veteran has consistently reported that he 
lives in isolation and has no social activities.  He reports 
his only regular outing is to the weekly post-traumatic 
stress disorder treatment group and attending medical and 
physical therapy appointments.  The veteran has repeatedly 
reported not being comfortable around people and avoiding 
going out whenever possible.  These symptoms approximate the 
criteria for a 50 percent rating (noted above), and resolving 
reasonable doubt in the veteran's favor, the Board finds that 
a 50 percent rating is warranted.

The Board further finds that a rating in excess of 50 percent 
is not warranted for the post-traumatic stress disorder.  
There are no consistent reports of suicidal ideation, 
obsessional rituals which interfere with routine activities, 
illogical, irrelevant or obscure speech, near continuous 
panic or depression, spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances, or a complete inability to establish 
or maintain effective relationships.  Although suicidal 
ideation has been reported on occasion in the clinical 
context, it has always been described as fleeting and in the 
past tense without the veteran having acted to any degree on 
the ideation.  Significantly, no treating health care 
provider has considered action for the purpose of assuring 
the veteran's safety based upon the references to suicide 
ideation.  Further, there is no documentation, clinical or 
otherwise, of obsessional rituals.  On each examination and 
in group therapy through 2007, the veteran's speech and 
thought processes were coherent, logical and relevant, with 
no evidence of disorganized thinking.  When he has been 
examined, he has never been described as being 
inappropriately dressed or not well groomed.  He has 
generally been described as alert, and always oriented to 
person, place, and time.  Near continuous panic or depression 
has not been noted.  Regarding difficulty in adapting to 
stressful circumstances, it is clear from the record that the 
social and industrial impairment attributed to post-traumatic 
stress disorder has had more to do with his intrusive 
recollections of his war experiences than difficulty with 
stress.  Although he clearly has difficulty in establishing 
and maintaining effective work and social relationships, 
there is no demonstration of a complete inability to 
establish or maintain effective relationships.  Notably, he 
has always been reported to be an active participant in the 
frequent group therapy discussions.  The criteria for 
establishing entitlement to a 70 percent rating are not shown 
by the evidence.  

Even more clearly, a rating in excess of 70 percent is not 
warranted.  The veteran does not have the symptoms required 
for a 100 percent rating, such as gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations (only one hallucination-type experience has 
been reported), grossly inappropriate behavior, memory loss 
for names of close relatives or his own name, and 
intermittent inability to perform basic minimal hygiene.  

In summary, the Board finds that while the evidence supports 
an evaluation of 50 percent for the veteran's post-traumatic 
stress disorder, the preponderance of the evidence is against 
an evaluation in excess of the 50 percent rating.  Given 
further that the symptomatology associated with the veteran's 
post-traumatic stress disorder has not differed significantly 
since the filing of his claim (as generally described above) 
the Board finds no reason to assign a rating other than 50 
percent for any segment or stage since the award of service 
connection.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability" is indicated. 38 C.F.R. § 3.321 (b)(1).  An 
extraschedular rating is warranted when there is an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the Schedule.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher ratings - up to 100 percent 
-- are provided when symptoms of a mental disorder cause 
greater social and industrial impairment.  But, as is noted 
above, the medical evidence does not show that such symptoms 
are present in this case.  The Board has considered other 
Diagnostic Codes, but has found no analogous code that would 
provide the veteran a higher evaluation.  

Further, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization for his post-traumatic stress 
disorder.  Furthermore, the post-traumatic stress disorder 
has not had such an unusual impact on employment as to render 
impractical the application of regular schedular standards.  
The veteran is retired on the basis of age, and absent that 
factor, there is no indication that he would be unable to 
maintain regular employment.  Since factors connoting an 
unusual or exceptional disability picture are not shown, 
referral for extraschedular consideration under 38 C.F.R. 
§ 3.321(b) is not warranted.  


ORDER

Entitlement to service connection for tinnitus is denied.  

Entitlement to disability compensation under 38 U.S.C.A. 
§ 1151 due to treatment at the VAMC for post-surgical total 
left knee replacement is denied.  

A disability rating of 50 percent for post-traumatic stress 
disorder is granted, subject to the laws and regulations 
governing the payment of monetary benefits.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


